 CHEMTRONICS, INC.Chemtronics, Inc. and Local 42, Industrial Employ-ees Production Union. Case 29-CA-5374June 19, 1980SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn May 18, 1978, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding in which it ordered, inter alia,that Respondent make whole Edward Biondi,Robert Sohl, Rosemarie Sohl, and Thomas Sugdenfor their losses resulting from Respondent's unfairlabor practices in violation of Section 8(a)(3) of theAct. Thereafter, on January 9, 1979, the Court ofAppeals for the Second Circuit entered its judg-ment enforcing the Board's Order.2A controversy having arisen as to the amounts ofbackpay due under the terms of the Board's Order,as enforced by the court, the Regional Director forRegion 29, on June 26, 1979, issued a backpayspecification and notice of hearing alleging theamounts of backpay due the employees under theBoard's Order and notifying Respondent of its obli-gation to file a timely answer in compliance withthe Board's Rules and Regulations, Series 8, asamended, in the absence of which the allegations ofthe specification would be deemed to be admittedto be true. Respondent did not file a timely answerand on December 20, 1979, after repeated but un-successful attempts to contact Respondent's counselby telephone, counsel for the General Counsel tele-phoned Respondent's president, Al Friedman, andstated, that unless an answer was filed forthwith,appropriate action would be taken by the RegionalOffice. On or about December 28, 1979, Respond-ent sent a telegram to the Regional Office statingthat it had been unable to contact its counsel andthat it would submit an answer when alternatecounsel was obtained or when Hugh Husband, itscurrent labor counsel, was contacted. Respondentalso requested that the hearing, originally sched-uled for January 7, 1980, be postponed.By letter dated January 4, 1980, counsel for theGeneral Counsel sent a letter to Respondent and itscounsel indicating that an answer had not beenfiled and that, unless an answer was submitted im-mediately, counsel for the General Counsel wouldmove for summary judgment. On or about January7, 1980, counsel for the General Counsel contactedHusband, Respondent's labor counsel, who statedthat he did not intend to file an answer unless and236 NLRB 178.' The court's decision has not been reported.250 NLRB No. 6until counsel for the General Counsel filed hisMotion for Summary Judgment. On January 8,1980, the Regional Director for Region 29 issuedan order rescheduling the hearing to March 10,1980.On February 21, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 4,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not granted. By letter datedMarch 5, 1980, Respondent's general counsel,Franklin Rand Weiss, notified the Board that Re-spondent's failure to respond was due to formercounsel Husband's inattendance to this matter andrequested that the Board adjourn the proceedingfor 90 days to enable Respondent to obtain counselconversant in labor matters who could prepare andsubmit an appropriate response. By letter datedMarch 12, 1980, Weiss notified the Board that untilfurther notice he was attorney of record for Re-spondent. Following several extensions of timegranted by the Board's Executive Secretary'sOffice for a submission of a response to the NoticeTo Show Cause, Respondent, on May 14, 1980,submitted an affidavit of Respondent's vice presi-dent, Louis Friedman, as an opposition to theNotice To Show Cause and an answer to the back-pay specification.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinentpart:(a) Filing and service of answer to specifica-tion. The respondent shall, within 15 days fromthe service of the specification, if any, file ananswer thereto; an original and four copiesshall be filed with the regional director issuingthe specification and a copy thereof shall im-mediately be served on any other respondentjointly liable.(b) Contents of the answer to specification.The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office address17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the respondent. The respondent shall spe-cifically admit, deny, or explain each andevery allegation of the specification, unless therespondent is without knowledge, in whichcase the respondent shall so state, such state-ment operating as a denial. Denials shall fairlymeet the substance of the allegations of thespecification denied. When a respondent in-tends to deny only a part of an allegation, therespondent shall specify so much of it as istrue and shall deny only the remainder. As toall matters within the knowledge of the re-spondent, including but not limited to the var-ious factors entering into the computation ofgross backpay, a general denial shall not suf-fice. As to such matters, if the respondent dis-putes either the accuracy of the figures in thespecification or the premises on which theyare based, he shall specifically state the basisfor his disagreement, setting forth in detail hisposition as to the applicable premises and fur-nishing the appropriate supporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification. If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate....In its affidavit submitted in opposition to theGeneral Counsel's Motion for Summary Judgment,Respondent's vice president, Louis Friedman, as-serts that "the failure of the Respondent to put inan answer to the Backpay Specification within thetime required under the Rules was an excusable de-fault based upon the fact that Respondent had as-sumed its labor attorney of record at the time hadput in an answer whereas the labor counsel hadceased representing the respondent without givingrespondent or the Board notice of the fact." Fried-man also avers that Respondent is a small businessand that no in-house executive or individual is re-sponsible for labor matters. Rather, Respondentmust rely exclusively on outside labor counsel forlabor representation and, as a result, Respondent isnot always aware of said counsel's actions or inac-tion. Finally, Friedman claims that once Respond-ent learned of the default it promptly took steps torectify the situation by securing new counsel, thusenabling Respondent to proceed in an appropriateand timely fashion. Thus, Respondent argues thatsince it is prepared to prove a meritorious defense,i.e., changed economic circumstances in the middleof the backpay period, and since its failure to re-spond was caused by the neglect of former counselwhose actions were unbeknownst to Respondent,Respondent should be accorded its "day in court"and the Motion for Summary Judgment should bedenied.We find no merit in Respondent's arguments. Atthe very latest, Respondent was made aware of itsfailure to submit an answer on or about December20, 1979, 2 months before counsel for the GeneralCounsel filed his current motion and nearly 5months before Respondent submitted its answer.Further, Respondent, by telegram dated December28, 1979, acknowledged to the Regional Office thatit was unable to contact its labor counsel and that,if necessary, it would secure alternate representa-tion to prepare an answer to the specification. Fol-lowing numerous requests for extensions of time inwhich to file a response, Respondent on May 14,1980, responded to the Notice To Show Cause,issued on March 4, 1980, and attached thereto itsanswer to the specification. Examination of the re-sponse to the Notice To Show Cause reveals thatRespondent is alleging former labor counsel's ne-glect as justification for its failure to file a timelyanswer to the specification. As evidenced by itstelegram of December 28, 1979, we note that Re-spondent was aware of this problem at that time,yet failed to take steps to comply with the Board'sRegional Office's repeated requests for the submis-sion of an answer. Furthermore, the answer nowsubmitted is not a response prepared by newly re-tained counsel, the acquisition of whom was thebasis for Respondent's requests for delaying theproceeding, but rather is an affidavit by Respond-ent's vice president. And the affidavit merely setsforth a defense based on facts apparently known byRespondent at the time of the service of the specifi-cation in June 1979. In view of these facts, we findthat Respondent has not demonstrated good causefor failing to answer the specification in a timelyfashion,3particularly in view of the protractedlength of time from the service of the specificationin June 1979 to the service of the answer in May1980. We shall therefore reject Respondent'sanswer as being untimely and find that the allega-tions of the specification, in accordance with therules set forth above, are deemed to be admitted astrue.Accordingly, on the basis of the allegations ofthe specification, the Board finds the facts as setforth therein to be true, concludes that the netbackpay due the discriminatees, Edward Biondi,Robert Sohl, Rosemarie Sohl, and Thomas Sugden,is as stated in the computations of the specification,3 See, e g., Hillcrest Packing Ca,, Inc., 247 NLRB No. 187 (1980).18 CHEMTRONICS, INC.and orders that payment be made by Respondentto each discriminatee named below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Chemtronics, Inc., Hauppauge, New York, its offi-cers, agents, successors, and assigns, shall makewhole each of the discriminatees named below bypayment to each of them the amound set forth ad-jacent to his or her name, plus interest as set forthin Florida Steel Corporation, 231 NLRB 651(1977),4less any lawful tax withholdings.Robert Sohl $9,530Rosemarie Sohl 4,436Edward Biondi 6,189Thomas Sugden 1004 See, generally, Isis Plumbing & Heating Co., 138 NIRHB 176 (1962)19